IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                December 12, 2007
                                No. 06-21009
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

MARIO CONCHAS

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:05-CR-326-6


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Mario Conchas has moved for leave
to withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967).    Conchas has filed multiple responses.          The record is
insufficiently developed to allow consideration at this time of Conchas’s claims
of ineffective assistance of counsel. See United States v. Cantwell, 470 F.3d
1087, 1091 (5th Cir. 2006). Our independent review of the record, counsel’s



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 06-21009

brief, and Conchas’s responses discloses no nonfrivolous issue for appeal.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, Conchas’s motion for appointment of
counsel is DENIED, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2